Nationwide Life Insurance Company ·Nationwide VLI Separate Account - 4 Nationwide Life and Annuity Insurance Company ·Nationwide VL Separate Account - C ·Nationwide VL Separate Account - D Prospectus supplement dated August 9, 2012 to Newport PCVUL, BOA CVUL Future (NLAIC), BOA CVUL (NLAIC) prospectus dated May 1, 2008 and BOA CVUL Future (NWL), BAE Future Corporate FPVUL, Future Executive VUL, Next Generation CVUL prospectus dated May 1, 2012 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying investment option under your policy.Effective immediately, the name of the investment option has been updated as indicated below: CURRENT NAME UPDATED NAME Delaware Variable Insurance Product Trust - Delaware VIP Emerging Markets - Service Class Delaware Variable Insurance Product Trust - Delaware VIP Emerging Markets Series: Service Class
